The opinion of the Court was delivered by
Coulter, J.
It is, no doubt, true that one who comes to the possession of goods by delivery, and who has been guilty of no fault on his part, although it may turn out that the person who made the delivery to him had no title himself and was a wrongdoer, yet the receiver, guilty of no fault, cannot be treated as a trespasser. For, in such case, he has done no act which aided in depriving the true owner of his property. He, nevertheless, holds the property for the true owner, who may recover in trover, if the recipient of the property has converted it to his own use; or he is liable in replevin. So it may be stated, safely, that he who buys property from a trespasser, without any knowledge whatever of the original trespass, cannot be treated as a trespasser himself; because he has been guilty of no-fault, nor assisted in any way in depriving the true owner of his property. And this is the general import of the cases cited from the New York books of reports. The law is correctly enough expounded in those books, and accurately stated. Indeed, the court below, in this case, seem fully to acknowledge this principle. But, before testing the accuracy of the opinion of the court below, we must- look at the exact case which was before them. Two drovers, Brooks and Tozer, purchased a drove in Bradford county, and had them collected, as is customary, by their agents, at the field of one Watkins. Among the cattle driven into that field was the heifer or cow about which this dispute originated, which heifer the defendants never did purchase, nor had they paid anything for it, either by themselves or' their agents. Before they drove off the cattle from Watkins’s field, it appears distinctly from the testimony of one of their agents, that they knew there was one beast more than their number, or than they had purchased. One of the witnesses, however, Benjamin Sawyer, testifies, that four days before the cattle were driven off, Brooks and Tozer called on him, and he stated to them that he knew Olmstead’s heifer, and pointed her but; they then asked him if he thought Olmstead would sell her.
The counsel for the defendant requested the court to charge the jury, that “ if the heifer in question came into possession of the defendants by the act of their servant, without their knowledge or assent, and continued in their drove rvithout their knowing that the heifer was among their cattle, trespass -would not lie.” The court answer that “ although the taking of the heifer by Charles Brooks, their agent, and his driving her to Watkins’s, and there putting her into their drove of cattle, if without their knowledge, would not make them trespassers; yet if they took possession of the heifer with their other cattle, and drove her away from Watkins’s in Athens, to Sullivan county, where they were overtaken by plaintiff, they might be treated as trespassers, and their want of knowledge that the heifer was brought into their drove would *29not bar the plaintiff’s right to recover in this case.” This answer is a little indistinct; but substantially, it answers the point of the defendants quite as favorably as the law allowed. For it was the duty of the defendants, before they became the actors in depriving the-plaintiff of his property, by driving it far away, to take the usual and proper precautions to ascertain whether they had more than their own. I believe it is the universal custom for drovers before they start off with their drove, to count their cattle—a custom dictated by their own interest, in order that they may know whether they have all they purchased; as well as by a due regard to the interest of others, in order that they may know that they do not take away the property of other people.
Were the defendants then not in fault? Surely they were. For it will not do to allow any person the privilege of alleging his own recklessness, carelessness, or negligence, as an excuse for depriving another man of his property or rights. A man may be guilty of a high crime, if he rashly and recklessly, without proper precaution, does an act which injures another, although he does not intend to commit the crime or actually knows that he is doing so. Com’th. v. Cornish, 6 Binney 249. A fortiori he may be guilty of a trespass. If the law were held otherwise, farmers and people in villages where cattle are allowed to run at large, would be exposed to .great trouble and expense in regaining their cattle, driven off by the agents or servants of drovers. Because in the action of trover, if they were driven to that, the measure of damages would be the value of the goods and chattels at the time of demand with interest, which would be no compensation for the loss of time, the expense and trouble in pursuing cattle to a great distance. When the plaintiff followed the defendants, in pursuit of his property, into Sullivan county, the defendants, when overtaken, admitted the right of property in the heifer to be in plaintiff, and offered to buy her. The plaintiff finally agreed to take $15 for the heifer, but they could not agree as to the amount of damages for expenses and trouble in following after the heifer, and at last it was agreed that sum should be settled when the drovers returned from the sale of their drove. - It does not appear that the defendants, after their return, made any attempt to settle or pay the damages, and the plaintiff brought this action of trespass.
The counsel for defendants submitted a second point to the court as follows: “ That Olmstead, having sold the heifer to defendants, and assented to settle the damages with the defendants after their return home, could not maintain this action of trespass.” The counsel for plaintiffs in error contends that the court did not answer this point. It is true they did not answer it separately and distinctly; but it was substantially answered by the instruction to the jury, that the defendants below might be treated'as trespassers, and that the action would lie. The point, however, wants substance, *30and if answered directly against the plaintiff there would not have been error. Taking pay for the heifer and expressly reserving the question of damages, left the matter open, and did not purge or wipe away the action of trespass. The wrong was not atoned for or satisfied; and the original action remained as well by the understanding of the parties, as by operation of law.
I do not well see what other action would lie for the enforcement of these damages under the circumstances.
We are of opinion that the action of trespass was maintainable.
Judgment affirmed.